Citation Nr: 1119774	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  09-32 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a right foot disability.

2.  Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1986 to August 1986 with subsequent reserve service until April 1994.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision rendered by the Lincoln, Nebraska Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the benefits sought on appeal.  The Veteran appealed that decision to the Board, and the case was referred for appellate review.

The record reflects that the Veteran had requested a hearing before a Veterans Law Judge in conjunction with this appeal, and that such a hearing was scheduled for September 2010.  However, the Veteran failed to report for this hearing.  Accordingly, her hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d).

For the reasons set forth below, this appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is warranted prior to a final adjudication of the issues on appeal.  Specifically, in this case, the Veteran contends that she currently has a right foot disability as well as depression that are related to service.  In a May 2008, she indicated that she had reserve service from April 1986 to April 1994.  Her DD 214 form shows active duty from April 1986 to August 1986 with reserve service until April 1994.  The Board notes, however, that service records have only been obtained for the period of duty from 1986 until 1991.  Thus, service treatment and personnel records from 1991 to 1994 remain outstanding.  VA's duty to assist a claimant requires that the Board attempt to obtain these records.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1 Vet. App. 37 (1990).  
Further, the Veteran contends that she had some active service in the 1990s, but did not provide specific dates of such service.  Notably, the personnel records indicate multiple, brief periods of active service in 1986, 1987, 1990 and 1991.  However, periods of service from 1991 to 1994 have not yet been verified.  This deficiency should be corrected, to the extent possible, on remand.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the National Personnel Records Center, the service department, or other applicable organization to obtain written verification of the Veteran's specific dates of all periods of active duty, ACDUTRA, and inactive duty training, from 1991 to 1994.  Also, the RO/AMC should request the Veteran's complete service treatment and personnel records from all periods of service including ACDUTRA as well as inactive duty training.   If no such records are available, ask for specific confirmation of that fact.  All such available documents should be associated with the Veteran's claims file.  

2.  After the requested development has been completed, the RO/AMC should readjudicate the merits of the claims on appeal based on all the evidence of record, including any additional information obtained as a result of this Remand, and all governing legal authority.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



